Citation Nr: 0616464	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied service 
connection for a psychosis (variously diagnosed as bipolar 
affective disorder or dysthymia).  The veteran entered notice 
of disagreement with this decision in June 2002, specifically 
expressing disagreement with the December 2001 rating 
decision denial of "service connection for a psychosis."  The 
RO issued a statement of the case in September 2002.  
Although the September 2002 statement of the case listed 
post-traumatic stress disorder (PTSD) as the issue on appeal, 
the issue on appeal to which the veteran had entered a notice 
of disagreement was entitlement to service connection for a 
"psychosis," and the reasons and bases section of the 
statement of the case correctly addressed this latter issue.  
The veteran entered a substantive appeal, on a VA Form 9, 
which was received in October 2002.

As to the matter of PTSD, in an April 2001 rating decision, 
the RO denied reopening of a previously denied claim for 
service connection for PTSD.  The veteran was notified of 
this decision by letter issued April 23, 2001.  The record 
does not reflect that the veteran submitted a notice of 
disagreement with this rating decision within one year of the 
mailing of notice of the April 2001 rating decision.  The 
veteran's June 2002 notice of disagreement expressly 
addressed only the December 2001 rating decision denial of 
service connection for psychosis, but did not express 
disagreement with the April 2001 rating decision denial of 
reopening of a previously denied claim for service connection 
for PTSD.  Notwithstanding the characterization of the issue 
in a September 2002 statement of the case as one of "service 
connection for PTSD," the issue of whether new and material 
evidence had been received to reopen a claim for service 
connection for PTSD had not been placed in appellate status 
by the submission of a notice of disagreement with the April 
2001 rating decision.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD is not currently before the Board on 
appeal. 

In October 2002, the veteran entered a substantive appeal, on 
a VA Form 9, and elected to have the case decided without a 
hearing.  

In January 2004, the Board remanded the case to the RO for 
further development, to include affording the veteran a VA 
psychiatric examination.   

Thereafter, in December 2005, the Board referred the case to 
the Veterans Health Administration (VHA) for an advisory 
medical opinion.  That opinion was obtained.  Upon receipt of 
that opinion by the Board, a copy was provided to the veteran 
along with a letter.  The letter indicated to the veteran, in 
conformity with the holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Padgett v. 
Principi, 18 Vet. App. 188 (2004), that in the absence of a 
waiver he had the right to request Agency of Original 
Jurisdiction (AOJ) consideration of that opinion.  The 
veteran indicated that he wanted the Board to proceed with 
its appellate review shortly thereafter.

In Padgett v. Principi, 18 Vet. App. 188 (2004) (Padgett I), 
the Court of Appeals for Veterans' Claims (Court) held that 
although the Board has the authority to obtain medical 
opinions pursuant to the above-cited provisions, it may not 
consider that evidence without remanding the claim for 
initial RO consideration of the evidence or obtaining a 
waiver of such review from the claimant.  However, the Court 
has since withdrawn the Padgett decision and the veteran's 
waiver of AOJ consideration of the VHA opinion is no longer 
required.  See Padgett v. Principi, 18 Vet. App. 404 (2004).  
The requested development has been completed, and the case 
has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records are negative for any findings 
attributable to a psychiatric disorder; the post-service 
medical evidence shows variously diagnosed psychiatric 
disorders but not before well over 20 years had elapsed since 
service, and the preponderance of the competent evidence is 
against a nexus between a current psychiatric disorder and 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2004 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in July 2004, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
July 2004 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claims 
for service connection for a psychiatric disorder (other than 
PTSD).  In this case, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  The VCAA notice of July 2004 provided to the 
appellant requested that he provide any additional evidence 
or information in his possession that pertained to his claim.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  
Although VCAA notice was not provided to the veteran prior to 
the December 2001 RO decision, the Board finds that prior to 
the December 2001 RO decision and subsequently, the veteran 
has been presented opportunities to present any evidence in 
his possession or that he could obtain that would help 
substantiate his claim.  In any event, the RO readjudicated 
the claim after it issued its VCAA letter.  See, e.g., 
Supplemental Statement of the Case issued in June 2005.  It 
is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for a psychiatric disorder, but he was 
not provided with notice of the type of evidence necessary to 
establish a rating or effective date if the claims were 
allowed.  Despite the inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for entitlement to service connection, the questions 
of the appropriate rating or effective date have been 
rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether a acquired psychiatric 
disorder began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

In this case, a VHA opinion and VA psychiatric examinations 
of the veteran were obtained by the Board and the RO.  The 
VHA opinion was quite thorough in nature.  This VHA report 
when viewed in conjunction with the lay and additional 
medical evidence associated with the claims file, is 
sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.



Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including a psychosis (to 
include a bipolar disorder) become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).    

                                                               
Analysis

The veteran contends that he has variously diagnosed 
psychiatric disorders, to include depression, a personality 
disorder, a bipolar disorder, and an anxiety disorder, which 
began during or as the result of service. The veteran 
attributes his psychiatric difficulties, in essence, to his 
stateside duties, which he claims included participating in 
personnel actions that sent soldiers to Vietnam, to include 
some individuals who were killed in action.  (As noted above, 
the issue of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD is 
not before the Board on appeal.  See Introduction, supra.)

The veteran's service medical records are negative for any 
findings attributable to a psychiatric disorder.  The report of a 
separation examination, dated in August 1968, shows that the 
psychiatric part of that evaluation was reported as normal.

Post-service medical records show that the veteran has been 
diagnosed and treated for several psychiatric disorders.  
Reports of VA social and psychiatric examinations dated in 
July 1996, resulted in diagnoses of an anxiety disorder, 
continuous alcohol and marijuana abuse, and a history of 
polysubstance abuse "in remission" since 1991.  Both 
examiners obtained histories of recurrent social problems, 
drug and alcohol abuse, and psychiatric symptoms since 
service, which the veteran attributed to his involvement in 
sending solders to Vietnam.  In a November 2000 report, the 
veteran stated that 6 months after service discharge, he 
suffered a nervous breakdown.  However, the post-service 
medical reports contain no competent medical evidence that 
causally links the veteran's psychiatric disorders to 
service.  The medical evidence of record reflects a gap of 
well over 20 years between service discharge and a 
psychiatric condition.  The Board finds that the lack of 
evidence of treatment or contemporaneously recorded lay 
evidence during this period of time weighs against a finding 
of continuity of symptomatology.  38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims has held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence]. 

There is some indication in the record of a personality 
disorder and alcohol abuse.  Personality disorders are not a 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  As to the history of 
alcohol abuse, the Board notes that service connection may 
not be granted for primary alcoholism.  See 38 U.S.C.A. § 
105(a) (West 2002); 38 C.F.R. § 3.301(a) (2005).

There is additional psychiatric evidence that addresses the 
contended causal relationship between a current psychiatric 
disorder and service.  Where, as in this appellant's case, there 
is a difference of medical opinion, the Court has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)). With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Wensch v. Principi, 15 Vet. App. 362, 367 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases); Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not error); 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not 
ignore the opinion of a treating physician, but is free to 
discount the credibility of that statement). The United States 
Court of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In February 2005, the veteran underwent a VA psychiatric 
examination which resulted in a diagnosis of a bipolar disorder, 
currently manic.  The psychiatrist opined that the veteran's 
psychotic symptoms began during or within a few months of 
service.  However, it is apparent that his opinion was based on 
history provided by the veteran as he failed to cite any clinical 
finding of record or other evidence in the claims file in support 
of that opinion.  While a clinician's opinion is not to be 
rejected solely on the rationale that it was based on history 
given by the claimant without first testing credibility of the 
history on which it was based (see Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005)), the probative value of a medical opinion 
is significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Here, while the VA psychiatrist indicated that the 
veteran's psychotic symptoms began during or within a few months 
of service, the service medical records, to include a separation 
examination report, are negative for any findings attributable to 
a psychiatric disorder; and there is no relevant post-service 
medical evidence of record dated before at least 20 years post-
service.  

It is also pertinent to note that the same February 2005 VA 
examiner indicated that the veteran presented one of the more 
challenging diagnostic cases he had seen in the last 30 years and 
that the veteran, at the time of this examination, "readily 
admits that he smoked marijuana earlier today and that may be 
another reason for him being so disorganized at this time."  
Moreover, as noted above, to the extent that post-service medical 
records have noted multiple diagnoses consistent with an acquired 
psychiatric disorder, the clinicians who have treated the veteran 
do not causally link any such diagnoses to service.

There is, in the Board's judgment, a more persuasive competent 
opinion of record that weighs against the claim.  Pursuant to a 
December 2005 request by the Board, a VHA psychiatric opinion 
concerning the etiological question at hand was obtained.  
Following a review of the veteran's case file, the psychiatrist 
opined that it was less likely than not that the veteran's 
bipolar disorder began during service, was present within 1 year 
of service, or is causally linked to any incident of, or finding 
recorded during service.  The physician reasoned that there was 
no conclusive objective evidence linking the veteran's diagnosed 
bipolar disorder to his active duty service, to within 1 year of 
service, or to any incident or finding recorded during service.  
In reaching his conclusion, the psychiatrist cited to the medical 
evidence in the case file.  The latter VHA opinion is of 
considerable probative value as it was rendered by a specialist 
in psychiatry that, unlike the earlier supportive opinion, was 
based upon a thorough review of the relevant evidence in the 
claims file and it is supported by a rationale with citation to 
the clinical record.  It is also pertinent to note that the 
latter psychiatrist did not word his opinion in a speculative 
manner; the language used clearly weighs against the claim.  
Unlike the VA examiner who expressed difficulty diagnosing the 
veteran and indicated that he had admitted to smoking marijuana 
earlier that day, which may have affected the evaluation, the VHA 
physician's opinion is unequivocal.  The Board finds the VHA 
medical opinion, when read together with the other relevant 
medical evidence of record, to include the service medical 
records, is more persuasive because it is supported by the 
clinical evidence.

The Board also notes that in support of his claim, the 
veteran has submitted multiple lay statements from 
acquaintances, friends and family.  In essence, the 
statements refer to a change in his behavior since service, 
along with drug and alcohol abuse.  He is described as 
anxious and/or depressed.  A statement from L.T., a friend of 
the veteran, also related that he had suffered a nervous 
breakdown within a year after service discharge.  The Board 
recognizes the assertions by these witnesses, along with the 
veteran's statements, that he has an acquired psychiatric 
disorder that is related to service.  However, as a lay 
person they are not competent to provide a medical diagnosis 
or an opinion requiring medical knowledge, such as the 
diagnosis or causation of psychiatric illness.  See, e.g., 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, the Board finds that the preponderance of the 
competent evidence is against a finding of a nexus between a 
psychiatric disorder and service.  Accordingly, the benefit-
of-the-doubt rule is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a psychiatric disorder 
(other than PTSD) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


